              Case 2:20-cr-00110-RSL Document 71 Filed 09/08/20 Page 1 of 2




 1                                                              The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                          NO. CR20-110 RSL
11
                              Plaintiff
                                                          PROTECTIVE ORDER
12
                         v.
13
       IVAN ARMENTA,
14
                              Defendant.
15
16          Upon the unopposed motion of the United States, and the Court being advised as
17 to the nature of this case, it is hereby:
18          ORDERED that pursuant to Rule 16(d)(1), Federal Rules of Criminal Procedure,
19 counsel of record for DEFENDANT shall not provide DEFENDANT or any other person
20 with copies of, or allow the review of, any discovery material produced by the
21 government which contains:
22             (a) personal, financial, or other sensitive information relating to the victim or
23             co-defendants (“Sensitive Information”);
24             (b) personal identifying information of any individual, including without
25             limitation, any individual’s date of birth, social security number, current
26             address, telephone number, email address, driver’s license number,
27             professional license number, or family members’ names (“Personal
28             Information”) unless it belongs to the individual defendant; or

     United States v. Armenta, CR20-110 RSL                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Protective Order - 1
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00110-RSL Document 71 Filed 09/08/20 Page 2 of 2




 1             (c) financial information of any individual (other than the defendant) or
 2             business, including without limitation, bank account numbers, credit or debit
 3             card numbers, account passwords, account names and contact information,
 4             account history, account balances, account statements, or taxpayer
 5             identification numbers (“Financial Information”) unless it belongs to the
 6             defendant.
 7         Notwithstanding the foregoing, defense counsel may provide discovery to
 8 defendant if:
 9         (a) The defense team first redacts the material described above from the discovery
10             material; or
11         (b) The defense team personally supervises defendant’s review of the unredacted
12             material. In such cases, defendant shall not be permitted to make any notes or
13             other record of Sensitive Information, Personal Information, or Financial
14             Information.
15         IT IS FURTHER ORDERED that, subject to the restrictions above, neither
16 defense counsel nor defendant shall provide any unredacted discovery material produced
17 by the government to any person without the government’s express written permission,
18 except that defense counsel may provide discovery material to those persons who are
19 necessary to assist counsel of record in preparation for trial or other proceedings and who
20 agree to be bound by the terms of this Protective Order.
21                       4th
          DATED this ________                   September
                                 day of _______________________, 2020.
22
23
                                                     ROBERT S. LASNIK
24
                                                     United States District Judge
25 Presented by:
26
   s/ Lyndsie R. Schmalz
27 LYNDSIE R. SCHMALZ
   Assistant United States Attorney
28

     United States v. Armenta, CR20-110 RSL                              UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Protective Order - 2
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
